J-S52043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: N.N.R.                             :       IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                                          :
                                          :
APPEAL OF: H.R., MOTHER                   :          No. 1210 EDA 2014

                     Appeal from the Decree April 7, 2014
                In the Court of Common Pleas of Bucks County
                                                  -9081-37


IN RE: N.W.R.                             :       IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                                          :
                                          :
APPEAL OF: H.R., MOTHER                   :          No. 1211 EDA 2014

                     Appeal from the Decree April 7, 2014
                In the Court of Common Pleas of Bucks County
                                                  -9082-37


BEFORE: GANTMAN, P.J., ALLEN, J., AND FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                        FILED AUGUST 20, 2014



Bucks County Court of Common Pleas, which involuntarily terminated her



                                          draw.

     In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.



_____________________________

*Former Justice specially assigned to the Superior Court.
J-S52043-14

      As a preliminary matter, appellate counsel seeks to withdraw her

representation pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Commonwealth v. Santiago, 602 Pa.
159, 978 A.2d 349 (2009).      Anders and Santiago require counsel to: 1)

petition the Court for leave to withdraw, certifying that after a thorough

review of the record, counsel has concluded the issues to be raised are

wholly frivolous; 2) file a brief referring to anything in the record that might

arguably support the appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points the appellant deems worthy of review.

Santiago, supra at 173-79, 978 A.2d at 358-61.         Substantial compliance

with these requirements is sufficient.     Commonwealth v. Wrecks, 934
A.2d 1287, 1290 (Pa.Super. 2007).

requirements have been met, this Court must then make an independent

evaluation of the record to determine whether the appeal is, in fact, wholly

             Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.Super.

2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982

(Pa.Super. 1997)).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:




                                     -2-
J-S52043-14

          Neither Anders nor McClendon[1]
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                   *    *    *

          Under Anders, the right to counsel is vindicated by


          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed

          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set


          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

       Instantly, counsel filed a petition to withdraw.    The petition states

counsel thoroughly reviewed the record and determined the appeal is wholly



also supplied Mother with a copy

right to retain new counsel or to proceed pro se to raise any additional

                                                                 See Letter to



1
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).


                                       -3-
J-S52043-14

Mother, dated June 13, 2014, attached to Petition for Leave to Withdraw as

Counsel.) In the Anders brief, counsel provides a summary of the facts and




Counsel further states the reasons for his conclusion that the appeal is

wholly frivolous.   Therefore, counsel has substantially complied with the

requirements of Anders and Santiago.

      As Mother has filed neither a pro se brief nor a brief with privately

retained counsel, we review this appeal based on the issues raised in the

Anders brief:


         WITHDRAW HIS APPEARANCE BECAUSE THE APPEAL IS
         WHOLLY FRIVOLOUS?

         WAS   [MOTHER]   UNFAIRLY  PREJUDICED   BY  THE
         ADMISSION, OVER OBJECTION, OF HEARSAY TESTIMONY
         ABOUT HER EFFORTS TO OBTAIN TREATMENT AND
         HOUSING?

(Anders Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James M.

                                  hearsay issue merits no relief.   The trial

court opinion comprehensively discusses and properly disposes of the

hearsay question presented. (See Trial Court Opinion, filed May 2, 2014, at

10-13) (finding: (2) Mother has history of substance abuse, mental health

problems, and criminal behavior that caused repeated incarcerations; Mother


                                   -4-
J-S52043-14

has not demonstrated ability to live life independent of illegal substances;

Mother failed to meet permanency goals for reunification with Children such

as getting sober, st



needs, including physical safety; at time of evidentiary hearing, Children had

been in care of Children and Youth Social Servi

approximately thirty-nine months; during this time, Mother entered four (4)

treatment programs but completed only one program and continued to

abuse substances; Mother has not demonstrated ability to refrain from drug

use to permit trial court to find credible her testimony that she is now sober

and will remain that way; Children have bonded to foster parents, who are

their paternal aunt and her boyfriend; representative of Agency testified

Children look to foster parents as their own parents, and go to foster parents

for their needs; Children also turn to foster parents for love and comfort;

N.N.R. expressed wish to stay with foster parents; once placed with foster

parents, N.W.R. became more active and all developmental problems

disappeared; foster parents provide Children with stable home life that

Children need to thrive; Children are not exposed to drug use with foster



needs and welfare, and does not sever existing beneficial relationship or

result in irreparable harm to Children; Agency met its burden under 23

Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b)).   The record supports the trial



                                    -5-
J-S52043-14

                                ingly, we



withdraw.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014




                          -6-
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM
Circulated 08/08/2014 10:37 AM